Conaway, J.,
(concurring.) I concur in the result. Defendant in error had personal property subject to taxation in Johnson county. This being settled, the only remaining questions are as to alleged errors in the listing and valuation of such property for taxation. The rectification of such errors must be sought before the county board of equalization. The determination of this board is a judicial act. The taxpayer has notice of its sittiDg. If he fails to attend, he is in the situation of a party litigant who allows his caseto go by default in any court. Section 3821, Rev. St. Wyo., does not authorize retrial of the existence of alleged errors when the question has been once judicially determined. But I cannot concur in the second proposition of the court, to the effect that no action can, in any case, be maintained against a county to recover back illegal taxes exacted by such county. I adhere to my view of this question expressed in my dissent in the Powder River Case, 29 Pac. Rep. 361,1 cited by the court. I think the county taxes involved in that case were illegal, and should have been recovered in tnat action. After carefully considering all that has been advanced by court and counsel upon the question, I am confirmed in my opinion that this position is simply impregnable. I will not reargue it. The cases cited by the court, so far as they are relevant, sustain it. The Ohio cases are under a statute materially different from ours. No other cases exempt counties from liability. The Iowa cases relied upon uniformly hold counties liable, not only for illegal county taxes, but for illegal state taxes as well; also for illegal road-district and illegal school-district taxes when there are funds in the county treasury belonging to such districts. The two ‘Wyoming cases cited hold the counties liablefor both illegal county taxes and illegal territorial taxes collected by the county collectors. The Vermont cases hold the counties liable for illegal county taxes, but not for illegal state taxes, and it seems that the states, generally, with the. single exception of Ohio, which has a peculiar statute, hold the counties liable for at least the illegal county taxes received by them. In the Powder River Case I eliminated the territorial tax. That left only county taxes to consider. There were no road-district, or school-district taxes involved. The court seemed to consider a county school tax to be, not a county tax, but a school-district tax. No case sustains that view. The principle and practice is time-honored and practically universal, as well as eminently just and equitable, that Counties should return taxes unlawfully exacted by them. Our legislature, when it intends to abrogate this practice, will doubtless do so in plain and positive terms. Such a radical and sweeping change should never be effected by a construction, of the correctness of which there can be any doubt. The question between myself and the court is not either of those most discussed by the court, — whether an action can be maintained against a county for an illegal state tax, or an illegal school-district tax, or some tax which the county never received. In the discussion of the last of these irrelevant propositions, the court very properly finds the acme of absurdity. But the question is whether there is any illegal tax for which an action may, in any case, be maintained against a county when it has received the illegal tax. This court holds, and its holding settles the law, that there is not. The county may keep money to which it is not entitled, and the collector or his personal representative mast lose the amount, though both be absolutely blameless. Why should the collector suffer the loss, rather than any other county officer? Why should his personal representative suffer the loss, rather than any other person? Why should any person suffer loss merely because the county insists on retaining money to which it is not entitled? It can only be said in reply, such is the statute. I do not think so. I think this conclusion results from a strained and- unnatural construction of *803the statute, and one that leads inevitably to consequences positively absurd. Were it necessary, any construction within the bounds of reason should be resorted to in order to avoid this unjust and oppressive conclusion. But all that is necessary to do is to give the words of the statute their ordinary, well-established meaning. This, I insist, should be done.

 Ante, 597.